DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021was filed after the mailing date of the Non-Final Office Action on 10/5/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 1/5/2021 has been entered.
Disposition of claims: 
Claims 1-16 are pending.
Claims 1-2, 4, 8, and 12-13 have been amended.
Claim 16 have been added.
The amendments to claims 4 and 12-13 have overcome the objections to the claims. The objections have been withdrawn.
The amendments to claims 1-2, 4, 8, and 12-13 have overcome the rejections of claims 1-2, 4, 8-10, 12 and 15 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oshiyama 
The amendments to claims 1-2, 4, 8, and 12-13 have overcome:
the rejections of claim 14 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0184301 A1), and 
the rejections of claims 11 and 13 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0184301 A1) in view of Nishimura et al. (US 20130075716 A1, hereafter Nishimura).
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 56 of the reply filed 1/5/2021 regarding the rejections of claims 1-7 under 35 U.S.C. 103 set forth in the Office Action of 10/5/2020 have been considered. 
Applicant argues that the field of the disclosed technical solution is limited to the field of preparing organic electroluminescent device by the solution method. Applicant further argues that Takahashi’s focus is not on phosphorescent materials. Applicant further argues that Takahashi include only a few compounds related to the present application.
Respectfully, the Examiner does not agree.
Takahashi does disclose phosphorescent material having formula (III) ([094]) used for organic electroluminescent device ([215] and Fig. 1). Therefore, Takahashi’s disclosure is not limited to preparation of organic electroluminescent device by the solution method. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least these reasons, the argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 57 through the first paragraph of page 58 of the reply filed 1/5/2021 regarding the rejections of claims 1-7 under 35 U.S.C. 103 set forth in the Office Action of 10/5/2020 have been considered. 
Applicant argues that the imidazole-carbene structure in the ligand structure disclosed in Wu is described as a crucial feature, and those skilled in the art would have chosen the “imidazole-carbene” structure, the technical feature necessary for Wu to solve the technical problems. Applicant further argues that the ligand disclosed in Wu is not the same type and has important structural differences from the ligand of Takahashi. Applicant further argues that those 
Respectfully, the Examiner does not agree.
Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III) comprising a bidentate ligand L ([094]-[097]). 
Takahashi teaches that the ring A2 of the bidentate ligand L of formula (III) can be a nitrogen-containing aromatic heterocyclic group including a group derived from 5-6 membered monocyclic ring or 2- to 4-condensed ring ([101]-[102]). That is, Takahashi does teach that the ring A2 can be an azabenzothiazole ring, and the scope of formula (III) does encompass the resultant compounds of Takahashi as modified by Wu no. 1 and no. 2 (page 14 of the previous Office Action), which reads on all the limitations of Applicant’s formula 1 of the instant claim 1.
The knowledge that an ordinary skill in the art relies on from Wu is not the description of imidazole-carbene. The only knowledge relied upon from Wu is an exemplified structure of a 6-membered nitrogen-containing ring (azabenzene) which is fused to a 5-membered heterocyclic ring.
Wu exemplifies pyrazine ring as the nitrogen-containing 5-membered fused ring to substitute the fused benzene ring (Section 50 of the previous office action). Wu teaches benefits of fusion of the nitrogen-containing ring to the 5-membered heterocyclic ring (Sections 49-50 of previous office action). 
One of ordinary skill in the art would recognize that the electronic characteristics of a change from a fused benzene ring to a fused azabenzene ring would be present no matter the surrounding structure of the ring bonding to the iridium. In other words, the effect of the azabenzene ring would be present due to the electronic nature of the azabenzene ring itself.
Therefore, an ordinary skill in the art would choose the azabenzene (more specifically pyrazine) rather than the benzene to arrive at the resultant compound of Takahashi as modified by Wu Compounds no. 1 and no. 2.
In response to applicant's arguments that imidazole-carbene structure is the crucial technical feature necessary for Wu to solve the technical problems, the Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second paragraph of page 58 through the first paragraph of page 59 of the reply filed 1/5/2021 regarding the rejections of claims 1-7 under 35 U.S.C. 103 set forth in the Office Action of 10/5/2020 have been considered. 
Applicant argues that the compound disclosed in Takahashi (see the first figure of page 58) does not have the imidazole-carbene structure taught in Wu. Applicant further argues that no matter which kind of combination, the skilled person would not have arrived at the compound of the present application.
Respectfully, the Examiner does not agree.
As outlined above, the scope of formula (III) of Takahashi encompasses nitrogen-containing aromatic heterocyclic group derived from 5- or 6-membered monocyclic ring or 2- to 4-condensed ring ([102]). An azabenzene ring fused to the thiazole ring structure is within the limitation of formula (III). Takahashi exemplifies a pyrazine ring as the fused azabenzene ring (Takahashi Example Compound 1 and 2 on page 12 of previous office action). Therefore, Takahashi does teach the resultant compounds of Takahashi as modified by Wu no. 1 and no. 2 (page 14 of the previous Office Action), which reads on the Applicant’s formula 1 of the instant claim 1. 
The knowledge that an ordinary skill in the art relies on from Wu is not the specific structure of the imidazole-carbene; instead, the exemplified structure of the fused nitrogen containing ring.
Therefore, an ordinary skill in the art could have arrived at the compound of the present invention based on the teaching of Takahashi in view of Wu. 
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second paragraph of page 59 of the reply filed 1/5/2021 regarding the rejections of claims 1-7 under 35 U.S.C. 103 set forth in the Office Action of 10/5/2020 have been considered. 
Applicant argues that the compound in the present application can make the device emit a more saturated color (that is, smaller FWHM) and provide a longer lifetime as compared to a compound without aza. Applicant further argues that the technical effect realized by the compound using a nitrogen heterocyclic fused imidazole-carbene structure in Wu is completely different from that provided by the compound of the present application. 
Respectfully, the Examiner does not agree.
In response to applicant's argument as described above, the fact that applicant has recognized another advantage (i.e. more saturated color and smaller emission FWHM) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, if Applicant intends the arguments to be a showing of unexpected results, the argument is still not persuasive. 
The burden is on the Applicant to provide and explain that the evidence shows unexpected results. See MPEP 716.02 (b).
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the 
For at least these reasons, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0127503 A1, hereafter Takahashi) in view of Wu et al. (US 2012/0228583 A1, hereafter Wu).
Regarding claim 1, Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III) having a structure as shown below. 
ML(q-j)L’j, 
wherein M is a metal ([096]); q is a valence of the metal; L and L’ represent bidentate ligand; j can be 0, 1, and 2.
Takahashi further discloses the bidentate ligand L (“Chem. 7” in [097]) having the following structure.

    PNG
    media_image1.png
    185
    286
    media_image1.png
    Greyscale
,
wherein the ring A1 represents an aromatic hydrocarbon ring or aromatic heterocyclic group ([098]), wherein the aromatic hydrocarbon group includes 5- or 6-membered monocyclic ring and a 2- to 5-condensed ring ([099]); ring A2 represents a nitrogen-containing aromatic heterocyclic group which may have a substituent ([101]), wherein the nitrogen-containing aromatic heterocyclic group includes a group derived from a 5-6 membered monocyclic ring or 
Takahashi exemplifies the metal complexes ([113]) as shown below.

    PNG
    media_image2.png
    315
    512
    media_image2.png
    Greyscale

The only difference between Applicant’s Formula 1 and the ligand L of Takahashi’s example compounds is the nitrogen-containing ring including atoms X1 to X4 of Applicant’s Formula 1 (i.e. Takahashi’s compounds do not contain the nitrogen in the fused benzene ring). However, Takahashi does teach that the ring A2 of the nitrogen-containing aromatic heterocyclic group of Chem. 7 can be a 2- to 4-condensed ring compound ([102]).
Wu teaches organometallic compounds wherein the organic ligand (“imidazole carbine ligand”) having a nitrogen-containing rings ([052]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that a fused benzene may have longer radiative lifetime and lower PL efficiency in comparison to the complex having the nitrogen-containing fused ring ([054]).
Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). Wu teaches ([055]) that the nitrogen-containing fused ring in Wu’s inventive Compound 5 ([073]) provides with a substantial red-shifting effect relative to Comparative compound A ([229]), as shown below (Note difference between two structures marked in dashed circles).

    PNG
    media_image3.png
    311
    557
    media_image3.png
    Greyscale

Takahashi and Wu are analogous in the field of organometallic compounds. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complexes of Takahashi (Example compounds 1 and 2) by replacing the benzene ring fused to the thiazole part with the nitrogen containing ring taught by Wu, as taught by Wu. 
The motivation of doing so would provide the metal complex with increasing charge transfer character and tuning the color as taught by Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the 
The resultant metal complexes of Takahashi as modified by Wu (See the structures below) have identical structure as Applicant’s Formula 1, wherein Cy is a substituted aryl group having 5 to 24 aromatic ring atoms (phenyl); Cy is bonded to M via a carbon atom; M is Ir; X is S; X1, X2, X3, and X4 are N or CR; at least one of X1, X2, X3, and X4 is N (X1 and X4 is N); and R is hydrogen, meeting all the limitations of claim 1.

    PNG
    media_image4.png
    312
    608
    media_image4.png
    Greyscale

Regarding claim 2, the metal complex of Takahashi as modified by Wu (Compound no. 1), wherein the metal is selected from the group consisting of Pt and Ir (Ir).
Regarding claim 3, the metal complex of Takahashi as modified by Wu (Compound no. 1), wherein Cy has a partial structure selected from the group consisting of:

    PNG
    media_image5.png
    109
    102
    media_image5.png
    Greyscale
.
Regarding claims 4 and 16, the metal complex of Takahashi as modified by Wu (Compound no. 1), wherein the complex has the formula of M(La)m(Lb)n(Lc)q, wherein Lb and Lc are the second and third ligand coordinating to M, Lb and Lc can be the same or different; La, Lb, and Lc can be optionally joined to form a tetradentate or hexadentate ligand; wherein m is 2, n is 1, q is 0; m+n+q is the oxidation state of M; wherein La is independently selected from the group consisting of:

    PNG
    media_image6.png
    255
    98
    media_image6.png
    Greyscale
, 
wherein Lb is selected from the group consisting of (Lc is not selected):

    PNG
    media_image7.png
    127
    123
    media_image7.png
    Greyscale
, 
wherein R1, R2, Ra, Rb, and Rc are each independently selected from the group consisting of hydrogen and a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms; and R3 is not shown in the selected ligand structures, meeting all the limitations of claims 4 and 16.
Regarding claim 5, the metal complex of Takahashi as modified by Wu (Compound no. 1), wherein La has the structure represented by Formula 2: wherein X1 (N), X2 (CH), X3 (CH), 4 (N), X (S), R21 (H), R22 (H), and R23 (H) of Formula 2 are each selected from the group or the atom shown in the following table (La827).
Regarding claim 6, the metal complex of Takahashi as modified by Wu (Compound no. 2), wherein the metal complex has the formula of IrLa(Lb)2, La is selected from anyone of La1 to La1070 (La827) and Lb is selected from anyone or both of the group consisting of Lb1, meeting all the limitations of claim 6.
Regarding claim 7, the metal complex of Takahashi as modified by Wu (Compound no. 1), wherein the metal complex has the formula of Ir(La)2Lc, La is selected from anyone or both of La1 to La1070 (La827) and Lc is selected from anyone or both of the group consisting of Lc1.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0127503 A1) in view of Wu et al. (US 2012/0228583 A1) as applied to claims 1-7 above, further in view of Takahashi et al. (US 2011/0127503 A1).
Regarding claims 8-13, the metal complex of Takahashi as modified by Wu (Compound no. 1) reads on all the features of claims 1-7 and 16, as outlined above.
Takahashi discloses an organic electroluminescent device (“organic electroluminescence element” in [215] and Fig. 1) comprising an anode (layer “2”), a cathode (layer “9”), and an organic layer (“luminescent layer 5”) disposed between the anode and the cathode.
Takahashi further exemplifies an organic an electroluminescent device (“Example 7” in [397]) comprising an anode (ITO in [333]), a cathode (Al in [352]), and a luminescent layer comprising Compound D-5 ([399]) as a dopant and Compound E-3 ([396]) and Compound H-2 ([399]) as two hosts ([397]), wherein the luminescent layer is an organic layer and disposed between the anode and the cathode.

    PNG
    media_image8.png
    416
    618
    media_image8.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Takahashi as modified by Wu (Compound no. 1) by using it as the luminescent dopant material of the organic electroluminescent device of Takahashi, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the luminescent dopant material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprising an anode (ITO), a cathode (Al), and a luminescent layer comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the luminescent 
In the device of Takahashi as modified by Wu, wherein the organic layer (luminescent layer) is an emissive layer and the metal complex of Takahashi as modified by Wu (Compound no. 1) is an emitter (luminescent layer dopant material), meeting all the limitations of claim 9.
In the device of Takahashi as modified by Wu, wherein the organic layer (luminescent layer) comprises a host (Compound E-3 of Takahashi), meeting all the limitations of claim 10.
In the device of Takahashi as modified by Wu, wherein the organic layer (luminescent layer) comprises at least two hosts (Compound E-3 and Compound H-2 of Takahashi), meeting all the limitations of claim 11.
In the device of Takahashi as modified by Wu, wherein the host compound (Compound E-3 of Takahashi) comprises at least one of the chemical groups selected from the group consisting of carbazole, meeting all the limitations of claim 12.
In the device of Takahashi as modified by Wu, wherein the host compound (Compound E-3 or Compound H-2 of Takahashi) comprises at least one of the chemical groups selected from the group consisting of carbazole, meeting all the limitations of claim 13.
Regarding claim 14, the organic electroluminescent device of Takahashi as modified by Wu reads on all the features of claim 8, as outlined above.
The device comprises an anode (ITO), a cathode (Al), and an organic layer comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the organic layer is disposed between the anode and the cathode.
Takahashi discloses a consumer product (“organic EL display”) and an organic light-emitting device (“organic EL display”) which use the organic electroluminescent device of the invention ([035], [328]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Takahashi as modified by Wu by using it in a consumer product or an organic light-emitting device, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a consumer product or an organic light-emitting device.
The resultant consumer product or the organic light-emitting device comprises the organic electroluminescent device of Takahashi as modified by Wu, meeting all the limitations of claim 14.
Regarding claim 15, the metal complex of Takahashi as modified by Wu (Compound no. 1) reads on all the features of claim 1, as outlined above. 
The electroluminescent device of Takahashi as modified by Wu comprises an organic layer (“luminescent layer”) comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) and host materials (Compound E-3 or Compound H-2 of Takahashi), wherein the organic layer is a formulation, meeting all the limitations of claim 15.

Conclusion
The prior art made of record and not replied upon is considered pertinent to applicant’s disclosure.
Igarashi et al. (US 6358634 B1) disclose an organometallic complex used as an emitter (Abstract), wherein an azabenzene fused to the heteroaromatic-ring-containing ligand (Compound 2-1 in column 19). Igarashi et al. teach improvement of color purity due to the fusion (column 1, lines 45 through 60) compared to a fused benzene ring to the same type of ligand disclosed by Chen et al. (JP 10330744 A, machine translated English document is attached to this Office Action, see Compound I-01 on page 9). The teaching by Igarashi et al. and Chen et al. could be an alternative to the teaching by Wu of the present rejections under 35 U.S.C. 103. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEOKMIN JEON/Examiner, Art Unit 1786         


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786